Title: John Barnes to Thomas Jefferson, 21 October 1816
From: Barnes, John
To: Jefferson, Thomas


            
              
                Dear Sir—
                George Town 21h Octr 1816.
              
              Your much Esteemed favr so Anxiously expected together with the inclosiers—Viz the good Genls Letter dated Soleure   April last, as well his Original and general power of Attorney to you, with substitution &c—all of which shall be duly Attended to.—and no doubt with me—can be Obtruded—or
			 raised—against
			 their being Admitted to be of suff: Validity, for me to receive—thro you—the present and future Interest or Dividends Arising from his present Stocks—Nor shall I suffer the Genls original power of Atty—out of my hands. but Attested Copies thereof—to be lodged—at the several Offices—or Banks from whence I am to receive all such Int or dividends. and to return to you the Originals together, with the generals private Letter to you—
              The Necessary proceedings to effect these desirable objects will require some time. mean while I am preparing my self to effect a further Remittance of £200 Ster at all events (tho short of his Nt balle in hand) ⅌ 1h favble Opportunity: that offers in a purchase and Conveyance—
              I judged it Necessary—at this Instant to Acknowledge these receipts—and when Matured—to advise you the Result
              Most Respectfully and with greatest Esteem.  
              
                I am Dear Sir your Obedt servant.
                John Barnes.
              
            
            
              
                
                  PS. 
                  your Note to Mr Milligan I handed to him— & Ansr inclosed
                
              
            
          